McGrath, C. J.
(dissenting). Plaintiff was injured while-in defendant’s employ, by the fall of a hand elevator car,, upon which he was loading some freight. The jury found', for the defendant, and plaintiff appeals.
Plaintiff was directed by the superintendent to remove-two barrels, containing liquid, and weighing about 250 pounds each, from the second floor to the basement. While-putting the second barrel on the car, the car suddenly gave-way, and fell to the basement, carrying plaintiff with it. Plaintiff says:
“I rolled the barrels on the usual way. The platform-was just wide enough to hold two barrels, and it was about square, so that four barrels filled the platform. ■ As I was; *289letting the second barrel down after I rolled it on its head, the whole thing went down, and I followed head first. Something broke about the elevator, and we all went down together.”
After the fall, it was discovered that the key pin that held one of the spools or pulleys upon the shaft was out, and that the rope which passed over another pulley, and was attached to the car, had become detached. The ropes were attached to the car by hooks in the car, and an eye in the end of each rope. Whether these conditions were caused by the concussion of the car with the basement floor, or prior to that time in some other way, does not appear.
One witness says that this elevator had been in use 15 years; another that “ it was an old elevator.” One of the plaintiff's witnesses says that in October, 1888, while he was at work for defendant, it was—
“ In a very bad condition. The brake was in bad shape. It would not catch every time; and a number of times, when I was working in the shipping room, one of us would have to hold the brake at the ground floor, while another man ran to the top floor and put on the brake. The catch that held the brake would not hold it. It would go down on one side; and it was seen that the rope was loose, and slipped off the pulley at the top. It did not work smoothly. I called Mr. Wright's attention to it at least a half a dozen times. Whenever the elevator got broke in any way he would have it fixed, but the brake he never fixed from the day I went there until I left [October 19, 1888]. * * * I knew the elevator was out of repair. I did not report it every time I noticed, to Mr. Wright, because he never used to pay much attention to it when we did. He did not always have it fixed when I reported it out of order. He never had the brake fixed. I complained of that half a dozen times anyway, repeatedly, to Mr. Wright himself. He knew the brake was out of order. I talked with him about it. I say I reported it to him frequently, and he did not have it fixed.”'
Another witness, who was in the employ of the defend*290ant when plaintiff was hurt, speaking of the elevator, says: “I had seen it in operation, and had operated it myself. It was rickety all through.”
This was the second fall of this elevator car. The first occurred some time before the injury to plaintiff. After that defendant notified its employés not to ride upon it. It was operated from each floor. The superintendent says:
“ After we got the load on at the cellar we would begin to pull the rope after taking off the brake. We would have a man on each floor above to pull the rope.”
Mr. Wright testified:
“I can’t say that it was ever reported to me that there was anything the matter with the brake. If it was, it wus attended to at once. Prior to the accident, I had no knowledge the elevator was out of order. There had been no complaint made to me about the elevator for some little time.”
Expert testimony was introduced by defendant tending to show that the striking of the car upon the floor of the basement might have caused the disconnection; that, if the key pin had been out on one side, and the eye in the hook on. the other, the car could not. be operated, and could not fall, unless the guides spread, because the car would bind; that, if the key pin was out on one side, and the rope disconnected on the other, the car could not be operated, and would fall; that the brake might hold the car in position, even with the weight on, the key pin' out on one side, and the rope disconnected on the other; that, if the brake was not on, the car, under such circumstances, would fall with its own weight; that, if the brake was not put on, the weights would force the car up from the second floor, and, if the machinery was in proper condition, and the brake was not set, the car would go down with the weight of one barrel, weighing 250 pounds, on it; that the *291brake may not have been set tight enough; that, if the brake had been set tight enough to hold 250 pounds, and not tight enough to hold 500 pounds, the car would go down, but in that case it would start slowly, increasing in velocity as it descended.
At the close of plaintiff’s testimony, counsel for defendant, addressing the court, said:
“I fail to see that any evidence is before the jury to make out a case for the plaintiff, and I move that the jury be directed to find for the defendant, on the ground of contributory negligence.
“Gourt: I don’t think the question of contributory negligence applies. I will overrule the motion. Note an exception. I think the question is very close, but I will give the plaintiff the benefit of the doubt.”
We think the language of the court, taken in connection with other remarks interjected by the court pending the trial, was calculated to impress the jury with the court’s ■opinion of plaintiff’s case, and was therefore erroneous. To illustrate: Defendant called a witness, who testified that he owned the building occupied by defendant, and put in the elevator. The witness, continuing, said:
“ I could not say, while defendant has occupied the building, I have done anything more than have the repairs made that my attention was called to by Mr. Wright. He has •called my attention to some, but I could not tell when they were, except they were likely prior to 1889.
“ Q. Will you state to the jury the nature of the complaint that he made, and what repairs you have made prior to 1889?
“Mr. Pound: I object to it. The repairs he don’t remember about.
“Court: Answer the question. (Exception for plaintiff.)
“A. I could not say anything in particular in regard to that matter. If anything was the matter, Mr. Wright notified me.
“Gourt: Well, was there anything the matter ?
“A. Not that I know of.
“Gourt: Then, why didn’t you say so ? You were asked .for a fact.”
*292The question by the court was not a proper one. The witness only knew what Wright had told him.
Mr. Wright, sworn for defendant, testified that he had! positively prohibited the use of the elevator, except by certain employés. On cross-examination, being asked who’ represented him in his absence, counsel asked who had charge “in an emergency.” “Court: You are asking him about facts. Every man is supposed to have control of his; Own business.” The question was a proper one, and the; remarks of the court improper.
A witness for defendant had testified to the condition of the hook referred to when found. Continuing, the witness said:
“The bending of the hook may have happened in the-fall. It might have been bent and I not able to detect it..
“Q. (on cross-examination). The only way you could •tell was by a pair of calipers, and measuring before and .after the accident ?
“A. Yes, sir.
■ “ Court: Is there any evidence that any one ever struck that hook to bend it?
“ Witness: No, sir. (Question objected to as incompetent and immaterial, and exception for plaintiff.)”
Juries very properly place much relianee upon what is; .said by the trial judge, and courts should direct, rather than influence respecting the facts by intimations during the progress of the trial. When plaintiff’s case as made is; such, in the opinion of the court, as to warrant the-direction of a verdict for defendant, the .direction should . be given, and in such case the expression of the court’s; opinion cannot prejudice, but, upon a refusal to direct a verdict, the court should refrain from any expression upon the facts calculated to convey to the jury the court’s opinion of the case as made.
The superintendent, a witness for defendant, was asked by defendant’s counsel:
*293“Q. Do you know whether his [plaintiff’s] duties xequired him to do anything with the elevator?
“A. I don’t think they' did, sir.
“Q. What makes you think that way? (Objected to as 'incompetent. Overruled, and exception.)”
The witness then proceeded to give argumentative reasoná ■why he thought so.
One of the building inspectors ’testified that the board .had a code of rules upon which they operated all elevators.
That code 'of rules was, under objection, offered and received in evidence. Counsel for defendant, referring to .to said rules, then put the following:
“Now, with reference to running, ‘that the speed of passenger elevators be not more ■ than 90 feet per minute, .and freight elevators not more than 60 feet per minute,’ I ask you if this particular -elevator was so constructed as to make this rule applicable? (Objected to. as incompetent and immaterial. Objection overruled, and exception.)”
Plaintiff was recalled after the defendant had rested, and' :asked if, in the interview at plaintiff’s house, the witness Hanmer said anything about what happened to him at the •elevator.
“Court: What was the question you asked Hanmer?
“Mr. Pound: The question was whether or not, at the interview he designated at plaintiff’s house, after the plaintiff was injured, if he did not say he came near having an accident himself a few days before, and he would not have anything to do with the elevator, or words to that effect; and he denied having said anything of that kind, and I simply desired to ask this young man as to that; Hanmer having testified that the elevator was in good shape.”
The court excluded the testimony. These rulings were' •erroneous, so clearly so that it is unnecessary to discuss them.
One of the defendant’s employés was asked:
“What can you say as to orders prior to the accident, with reference to the use of the elevator?
*294“A. It has always been, since I have been in'the house, known to be against Mr. Wright’s orders, and against all orders, for anybody to get on the elevator at any time.’’
A similar question was put to other witnesses, and answered under objection. This was error. Fox v. Color Works, 84 Mich. 676.
One of defendant’s witnesses had testified that plaintiff,, after the injury,. had done the same work as he had befora the injury. On cross-examination, plaintiff’s counsel asked witness if it was not a fact that one Stackpole, immediately upon plaintiff’s coming back, assisted him with his. work, and was so delegated to do. The court, of its own motion, excluded the testimony. This was proper cross-examination, and the court erred in excluding it.
• Plaintiff’s counsel requested the court to instruct the-jury as follows:
“4. If the jury find that the defendant’s superintendent, Mr. Furlong, directed plaintiff to remove the refuse, and the plaintiff was proceeding so to do in a careful and in the usual manner, and was injured by the negligence of the defendant and its agents in not exercising ordinary care in having safe machinery, then plaintiff is entitled to> recover.
“5. The notice given by Mr. Wright, even if believed to have been given, would not absolve the defendant from the exercise of ordinary care to provide for the safety of' its employés, if Mr. Furlong overrode the same by having plaintiff and others, not specially designated, assist in running the elevator. „
<f6. There is no evidence in this cáse that the plaintiff' was doing, or was about to do, other than load the elevator with goods to be moved by the direct commands, of his superiors in defendant’s employ.’’
These" requests were not sufficiently covered by the* instructions given. Defendant Wright had testified that he had committed the exclusive use of this elevator to certain designated persons, had prohibited all other employés from, its use, and had notified all his employés; *295not to ride npon it; and a large portion of the testimony was to this effect. There was no testimony tending to show that plaintiff was riding npon the ear, or went npon it for that purpose. The court-alluded to the claim of the defendant—
“ That this young man had no right to use the elevator; that it was no part of his duty or his work down there to use the elevator as he Avas using it at the time of the accident.”
Plaintiff, under the circumstances, was entitled to specific instructions upon these points.
The court, in the instructions given, alluding to the detached rope, said:
“Now, when did that become detached? Was it from the fall, or Avas it detached at the time the plaintiff in this case attempted to put the second barrel upon it? If it was, gentlemen of the jury, detached at that time, it was his duty to have noticed it. If he saw the cause of the fall of the elevator, and that rope was detached at the time he put these barrels on, then there could be no recovery in this case.”
Again:
“The other question, as to the negligence necessary for the plaintiff to show, I have referred to, and also the question of his action as to contributory negligence. Now, as I have said, if this hook was unfastened at the time he put these barrels upon the elevator—
“Mr. Pound: And could be discerned, I suppose.
“ Court: There is no doubt it could be discerned. That I would leave to you as a question of fact. It was there in plain sight. The hook was attached to the bottom of the elevator. It was one of the ropes that raised up the elevator, and it was his duty to observe it. It being there in plain sight, under the evidence in the case, he would not be justified in attempting to use as dangerous apiece of machinery as this elevator, withoiit ascertaining whether it was in proper condition to be used. And if it came through this hook being unfastened, — if that was "what caused the fall,— and he could have seen that, and did not see it, then I say to you, as a matter of law, he is not entitled to recover on *296the ground of contributory negligence. In a large business, such as the defendant is carrying on, it has to operate through its employés, and every one of its employés must use the senses with which God has endowed him in performing the duties devolved upon him by reason of his employment.”
Counsel for plaintiff, during the charge, asked the court to say to the jury that—
“If, while the plaintiff was putting on the barrels, the hook and eye -were connected up to the time, and they separated in putting them on, he would be under no fault.”
The court then said to the jury:
“ If this hook was in the eye at the time this barrel was rolled upon there, and the pin was in the shaft at the time, so that the plaintiff in this case could not see it, and on this account the elevator fell, then he is not liable for contributory negligence; nor would the defendant be liable in this case, if he had used ordinary care in keeping that machinery in proper condition. If that pin had become loosened through the use of that elevator in the morning, so that no one of the employés, in the exercise of ordinary care and diligence in the use of the machine, could have discovered it, and the accident came in that way, then the defendant is not responsible. It is one of those unforeseen and unavoidable accidents that the law does not hold anyone responsible for.”
In the instructions given, the court in effect placed the burden of inspection upon plaintiff. This was error. Plaintiff had a right to assume that the apparatus was reasonably safe for use. He assumed such risks as were incident to the use, and such as arose from apparent defects, or defects of which he had knowledge, in the machinery or apparatus. He is held to a degree of care in the use corresponding with the danger involved, but he was not charged with the care or inspection of this elevator, and did not assume any risk incident to defects which were not apparent, and of which he had no knowledge.
There was, however, another theory upon which plaintiff *297was entitled to go to the jury, viz., that the brake was defective. There was no testimony in the record that this brake had been repaired after the witness Perry left defendant’s employ, nor was there any testimony tending to show that plaintiff was aware of this condition. The court’s .instruction was calculated to impress the jury with the idea that it was the duty of plaintiff to ascertain and discover the existence of this defect, and, further, to exclude the •question of the existence of this defect from consideration ■by the jury.
The question as to whether the elevator was in a defective condition, and that defective condition occasioned the fall, should have been left to the jury under all the facts. If the jury became satisfied that the elevator was defective, .and that such defective condition caused the accident, they • should next determine, under proper instructions, whether the defendant had exercised reasonable care and supervision. 'The law imposes upon the master a duty to the servant not only to provide reasonably safe machinery and appliances, but to keep the same in reasonable repair. This ■ duty is a continuing one. The degree of care to be exercised must be in proportion to the dangerous character of ;the appliance, and the liability to accident and injury in -the absence of such care. Where, as here, a defect in the •apparatus is liable to endanger the life of the servant, the master is bound not only to repair upon the discovery of the defect, but he is held to supervision, examination, and inspection. Negligent ignorance of defects is equivalent to actual knowledge of their existence. A master cannot be said to have exercised reasonable care who relies upon servants, charged simply with the use of appliances, to report defects, or who relies upon accidents to disclose them.
Defendant is not bound to show that no defect existed in fact, but only that- it has performed the duty which the ¡law imposes upon it, viz., that of reasonable care, super*298vision, and examination. It is urged that the elevator had been used shortly before this accident to carry a much greater load; but it does not follow that the elevator at the time was in good order. A time comes when defects manifest themselves. The key pin and the detached rope may or may not have been the cause of the accident. But, conceding that the key pin falling out was the primary cause, yet key pins do not shoot out from their proper place into space in a moment.'. They become loose gradually. The machinery was in a defective condition after the key pin started, and it may have started some time before. So, too, of the hook and eye. It does not-follow that the condition of the hook was produced just-at the moment that the car started upon its fall. If it had been sprung so as to admit of the escape of the eye, that may have been done a week or month before that time. The object of inspection is not to see whether the key pin and the rope eye are out, for these conditions manifest themselves, but it is to ascertain whether either is liable to get out. The master will not be permitted to screen himself from liability because he did not in fact know that the key pin was loose, and liable to fall out, or that the hook had been sprung, and the eye likely to-get out, if he has omitted such reasonable and proper-inspection by competent persons as might have disclosed such condition. Cooper v. Railroad Co., 24 W. Va. 37. Ignorance on the part of the master will be negligence in-a case in which any proper inquiry would have obtained the necessary information. 2 Thomp. Neg. 996. If the-master knew of its defective condition, or ought to have known, and the servant did not know, and was not bound to know, of its defective condition, the liability of the-master — the servant being in the exercise of due care— is fixed. Id. 992.
If the elevator fell because of defective condition, and *299tbe master fails to show reasonable care and inspection, he must be held liable, unless it be that the servant knew of the defect, or it was such an apparent defect that he ought to have known of it, or he was himself guilty of carelessness in the operation of the elevator, and thereby caused or contributed to the accident. A servant, however, who is not charged with the duty of the care, supervision, or inspection of an elevator, is only chargeable with knowledge of such defects as are apparent to ordinary observation in its use.
The judgment should, therefore, be reversed, and a new trial ordered.